Motion to amend remittitur granted only to the following extent: Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Defendant argued that his rights under the Fourteenth Amendment to the Constitution of the United States were violated in that he was *660arrested for selling obscene photographs without the material having first been submitted by the police officer to a court for judicial determination. The Court of Appeals held that there was no violation of defendant’s constitutional rights. [See 16 N Y 2d 511.]